     Case 3:18-cv-02089-TWR-NLS Document 46 Filed 08/31/21 PageID.515 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE LISA GOLDEN                               Case No.: 18-CV-2089 TWR (NLS)
                                                      Bankruptcy No.: 17-6928 MM7 &
12
                                        Debtor.       Adversary No. 18-90021 MM
13
                                                      ORDER (1) SPREADING
14
      LISA KAYE GOLDEN,                               MANDATE, AND (2) DISMISSING
15                                                    ACTION FOR FAILURE TO PAY
                                     Appellant,
                                                      FILING FEE AND COMPLY WITH
16
      v.                                              THE COURT’S ORDER
17
      RICHARD KIPPERMAN,                              (ECF Nos. 31, 39, 45)
18
                                      Appellee.
19
20         Presently before the Court is the Mandate of the Court of Appeals for the Ninth
21   Circuit (ECF No. 45). Pursuant to the Ninth Circuit’s Order, (see ECF No. 45), the Court
22   SPREADS the Mandate and resumes jurisdiction over this action.
23         Also before the Court are the Orders issued by the Honorable Dana M. Sabraw on
24   September 30, 2020, (ECF No. 31), and by this Court on December 2, 2020, (ECF No. 39),
25   requiring Ms. Golden to pay the filing fee in this action. The docket reflects that
26   Ms. Golden has not paid the filing fee, has not subsequently filed a renewed motion to
27   proceed in forma pauperis, and has not otherwise declared under penalty of perjury that
28   her financial circumstances have changed such that a fee waiver is now appropriate. (See
                                                  1
                                                                                18-CV-2089 TWR (NLS)
                                               Bankruptcy No.: 17-6928 MM7 & Adversary No. 18-90021 MM
     Case 3:18-cv-02089-TWR-NLS Document 46 Filed 08/31/21 PageID.516 Page 2 of 2



 1   generally Docket.) Accordingly, the Court DISMISSES WITHOUT PREJUDICE this
 2   action for failure to pay the requisite filing fee and for failure to comply with the Court’s
 3   December 2, 2020 Order. See S.D. Cal. Civ. L.R. 83.1(a); see also Fed. R. Bankr. P.
 4   8003(a)(3)(C) (“The notice of appeal must . . . be accompanied by the prescribed filing
 5   fee.”); 28 U.S.C. § 1930(c) ($5 appeal fee); Bankruptcy Court Miscellaneous Fee Schedule
 6   item 14 ($293 for appeal). The Clerk of the Court SHALL CLOSE the file.
 7         IT IS SO ORDERED.
 8
 9   Dated: August 31, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                                  18-CV-2089 TWR (NLS)
                                                 Bankruptcy No.: 17-6928 MM7 & Adversary No. 18-90021 MM
